Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-6, 8-10, 18-35 are pending. 

2.	Applicant's amendments to claims 1-6, 8, 19 and 21, cancellation of claims 7 and 11-17, as well as submission of new claims 22-35 in the reply filed on 4/4/2022 are acknowledged. 
	Claims 1-6, 8-10, 18-35 and SEQ ID NO: 16092 and 599 are examined on the merits.

Specification


3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. See, for example, page 82. 


4.	The specification is objected to because the status of U.S. application needs to be updated.  For example, U.S. application is recited on page 7.

Applicants traverse in the paper filed 4/4/2022, Applicants’ arguments have been fully considered but were not found persuasive.  
It is noted that Applicants submitted amended specification on 4/4/2022 to overcome the objection, however, such amended specification has not been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6, 8-10, 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 8, 21 and 34 recite the limitation "the peptidase M20 domain, the amidohydrolase domain, the bacterial exopeptidase dimerization domain and the peptidase M20 dimerization domain ".  There is insufficient antecedent basis for this limitation in the claim.

6.	Claims 1, 4, 8-10, 18-21 remain and 22, 28 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


A review of the language of claims indicates that obtaining a genus of polypeptides that is at least 80% identical to SEQ ID NO: 16092 wherein the polypeptide comprises a peptidase M20 domain, a amidohydrolase domain, a bacterial exopeptidase dimerization domain and a peptidase M20 dimerization domain,  when overexpressed in plant cause increased yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, grain filling period, and/or abiotic stress tolerance of a plant.
The specification teaches that transgenic Brachypodium distachyon plant overexpressing to a gene encoding SEQ ID NO: 16092 from Setaria italica exhibits increased fresh weight, dry weight, plot coverage rosette area and rosette diameter (Tables 304 and 305). 
First, neither the specification nor the prior art describe any species in claimed genus that provide a plant increased claimed trait such as nitrogen use efficiency, grain filling period etc, except for increased fresh weight, dry weight, plot coverage,rosette area and/or rosette diameter.
Further, even for plant with increased fresh weight, dry weight, plot coverage ,rosette area and/or rosette diameter, only  a gene encoding SEQ ID NO: 16092 is correlated with such function. The specification does not describe the structure of any other species in the claimed genus except for SEQ ID NO: 16092. Neither the specification nor the prior art teaches the conserved structures that are essential for the providing a plant with increased fresh weight, dry weight, plot coverage, rosette area and/or rosette diameter. The only structure correlated with such function is the sequences of SEQ ID NO: 16092. Not a single species differing in sequence from SEQ ID NO: 16092 and having claimed function is described in the specification. Although several domains are present in claimed genus, those domains are generated by sequence analysis. It is unclear those domains correlates the function as causing increased yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, grain filling period, and/or abiotic stress tolerance of a plant upon overexpression.

The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number polypeptide sequences falling within the scope of the claimed genus.  Applicants only describe species of SEQ ID NO: 16092.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polypeptide.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for SEQ ID NO: 16092, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Applicants traverse in the paper filed 4/4/2022, Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants argue that instant application discloses a representative number of species representing the genus sharing t comprises a peptidase M20 domain, a amidohydrolase domain, a bacterial exopeptidase dimerization domain and a peptidase M20 dimerization domain (response, page 14).
The Office contends that it is unclear those domains correlate the function as causing increased yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, grain filling period, and/or abiotic stress tolerance of a plant upon overexpression. Still further, those sequences listed in the specification are not considered as representative number of species because there are no experimental data showing that those genes cause increased yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, grain filling period, and/or abiotic stress tolerance of a plant upon overexpression in plant.
	Applicants further argue that instant specification teaches how to identify homologues of a protein (response, pages 15-19).
	The Office contends that a method to obtain a product does not describe the product itself. See Fiers v. Revel 25 USPQ 2d (CAFC 1993) at 1606, which states that “[a]n adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 8-10, 18-20 remain and claim 34 is rejected under 35 U.S.C. 102(1) as being anticipated by Troukhan et al. (US Patent Application Publication N0. 2009/0094717).
	Instant claims are drawn to a method of increasing yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, grain filling period, and/or abiotic stress tolerance, comprising over-expressing within the plant a polypeptide comprising an amino acid sequence at least 80 % identical to an amino acid sequence of SEQ ID NO: 16092, wherein the polypeptide comprises a peptidase M20 domain, a amidohydrolase domain, a bacterial exopeptidase dimerization domain and a peptidase M20 dimerization domain, as compared to a control plant of the same species which is grown under the same growth conditions, measuring overexpressing plant for increased yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, grain filling period, and/or abiotic stress tolerance and selecting a plant with increased yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, grain filling period, and/or abiotic stress tolerance; or wherein said selection is performed under non-stress condition or abiotic stress condition; or wherein the method further comprising growing the plant over-expressing said polypeptide under nitrogen limiting conditions.
	Troukhan et al. teach a method of modulating plant growth, development or phenotype characteristics comprising introducing into a plant cell a nucleic acid molecule encoding an amino acid sequence in Sequence Listing including SEQ ID NO: 6160, which a 85.7% identical to instant SEQ ID NO: 16092 as shown in the alignment below (claim 4); or wherein the modulation including tolerance to low nitrogen condition, abiotic stress (claim 5); or wherein the method further comprising selecting a plant for modified growth, development characteristics (claim 19). Therefore the reference teach all the limitation set forth by the claims.

RESULT 4
US-12-286-964-6160
; Sequence 6160, Application US/12286964
; Patent No. 8362325
; GENERAL INFORMATION
;  APPLICANT: Maxim Troukhan
;  APPLICANT:Peter Mascia
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND CORRESPONDING POLYPEPTIDES CONFERRING
;  TITLE OF INVENTION:MODULATED PLANT CHARACTERISTICS
;  FILE REFERENCE: 2750-1716PUS2
;  CURRENT APPLICATION NUMBER: US/12/286,964
;  CURRENT FILING DATE: 2008-12-01
;  PRIOR FILING DATE:
;  PRIOR APPLICATION NUMBER: 60/997,507
;  PRIOR FILING DATE: 2007-10-03
;  NUMBER OF SEQ ID NOS: 21783
; SEQ ID NO 6160
;  LENGTH: 419
;  TYPE: PRT
;  ORGANISM: Sorghum bicolor
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Ceres ANNOT ID no. 6064486
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (91)..(407)
;  OTHER INFORMATION: Pfam Id: Peptidase_M20
;  OTHER INFORMATION:Pfam Desc: Peptidase family M20/M25/M40
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(418)
;  OTHER INFORMATION: NCBI GI: 21741848
;  OTHER INFORMATION:NCBI Desc: osjnba0019d11.19 [oryza sativa (japonica
;  OTHER INFORMATION:cultivar-group)]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(413)
;  OTHER INFORMATION: NCBI GI: 92878648
;  OTHER INFORMATION:NCBI Desc: peptidase m20 [medicago truncatula]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (33)..(413)
;  OTHER INFORMATION: NCBI GI: 92890174
;  OTHER INFORMATION:NCBI Desc: peptidase m20 [medicago truncatula]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (33)..(411)
;  OTHER INFORMATION: NCBI GI: 92870502
;  OTHER INFORMATION:NCBI Desc: peptidase m20 [medicago truncatula]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (33)..(419)
;  OTHER INFORMATION: NCBI GI: 85687554
;  OTHER INFORMATION:NCBI Desc: iaa-amino acid hydrolase ilr1-like 4 precursor
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Up-regulated in shoot tissues in response to salicylic acid
;  OTHER INFORMATION:treatment
US-12-286-964-6160

  Query Match             85.7%;  Score 1869;  DB 9;  Length 419;
  Best Local Similarity   87.9%;  
  Matches  362;  Conservative   20;  Mismatches   30;  Indels    0;  Gaps    0;

Qy          6 LLLLFLFLSRASAAEYGEELLRRAGEEREWMVGVRRRIHAHPELAFREHRTSALVREELE 65
              |||| | || ||| |||:|||:||  |||||| ||||||||||||||||||:||||||||
Db          5 LLLLLLVLSSASADEYGDELLQRAWGEREWMVSVRRRIHAHPELAFREHRTAALVREELE 64

Qy         66 RLGISSRAVAGTGVVADVGSGALPIVALRADMDALPLQELVEWEHKSKVDGVMHACGHDV 125
              |||:|:|||||||||||||||||| |||||||||||||||||||||||||||||||||||
Db         65 RLGLSTRAVAGTGVVADVGSGALPFVALRADMDALPLQELVEWEHKSKVDGVMHACGHDV 124

Qy        126 HTAMLLGAAKLLSQRKDQLKGTVRLLFQPAEEGGAGASHMIKEGALDGVEAIFAMHVDYR 185
              |||||||||||||||||||||||||||||||||||||||||:|| ||||:|||||||||:
Db        125 HTAMLLGAAKLLSQRKDQLKGTVRLLFQPAEEGGAGASHMIREGVLDGVKAIFAMHVDYQ 184

Qy        186 IPTGVIAAHPGPTQAAVCFYEAKIEGKTGMAETPHLNVDPIVAASFAILSLQQLISREDD 245
              |||||||||||||||||||: ||||| || :|||||||||||||| ||||||||||||||
Db        185 IPTGVIAAHPGPTQAAVCFFAAKIEGNTGPSETPHLNVDPIVAASLAILSLQQLISREDD 244

Qy        246 PLHSQVVSVTYVKAGKALDATPAIVEFGGTLRSITTEGLYRLQKRVKEVVEGQAVVHRCK 305
              |||||||||||||||||||||| :|||||||||:|||||||||:|||||||||| |||||
Db        245 PLHSQVVSVTYVKAGKALDATPDVVEFGGTLRSLTTEGLYRLQRRVKEVVEGQAAVHRCK 304

Qy        306 GTVDMKGEEYPMYPAVVNDWKLHHHVEDVGRRLLGPDKVNPGEKIMAGEDFAFYQQLAPG 365
              | |||| |:|||||||||| :|| ||||||| ||||  | ||||||||||||||||| ||
Db        305 GAVDMKAEDYPMYPAVVNDERLHRHVEDVGRGLLGPGNVRPGEKIMAGEDFAFYQQLVPG 364

Qy        366 VMFGIGIRNEKVGSVHSAHNPHFFVDEDVIPIGAALHTAIA ELYLSEAYALN 417
              ||||||||||| |||:| |||:|||||||||:||||| |||||| :|  :||
Db        365 VMFGIGIRNEKAGSVYSVHNPYFFVDEDVIPVGAALHAAIA ELYFTEGSSLN 416

Applicants traverse in the paper filed 4/4/2022, Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that Troukhan fail to teach any experimental result supporting the alleged effect of SEQ ID NO:6160 when expressed in a plant (response, page 22).
The Office contends that there is no requirement to reduce to practice to meet the enablement requirement for being an prior art reference. 
Applicants argue that Troukhan fails to teach or suggest measuring in a plant overexpressing SEQ ID NO:6160 for at least one of traits as claimed in instant claims (response, pages 22-23).
The Office contends that the reference not only teaches selecting step for transgenic plant having desired modified phenotype (claim 19, step c) but also listed the phenotype to be measured including abiotic stress tolerance (claim 5).
Applicants argue that Troukhan fails to teach a polypepetide that is at least 86% identical to SEQ ID NO:16092 (response, page 23).
The Office contained that such limitation is not present in instant claims.
Conclusion

No claim is allowed. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LI ZHENG/Primary Examiner, Art Unit 1662